PHILLIPS, Chief Justice,
dissenting.
I respectfully dissent and would hold that appellee has shown herself to be entitled, on remand, to benefit from the presumption set out in Scott v. Millers Mutual Fire Insurance Co., 524 S.W.2d 285 (Tex.1975):
When an employee is found dead at a place where his duties require him to be, or where he might properly have been in the performance of his duties, during the hours of his work, it has been said that in the absence of evidence that he was not engaged in his master’s business, there is presumption that the accident arose out of and in the course of the employment within the meaning of the compensation statute.
524 S.W.2d at 288. See also, Elledge v. Great American Indemnity Co., 312 S.W.2d 722 (Tex.Civ.App.—Houston 1958), writ ref’d n. r. e. per curiam, 159 Tex. 288, 320 S.W.2d 328 (1958); American General Insurance Co. v. Jones, 250 S.W.2d 663 (Tex.Civ.App.—Galveston 1952), rev’d on other grounds, 152 Tex. 99, 255 S.W.2d 502 (1953); Associated Employers Lloyds v. Wiggins, 208 S.W.2d 705 (Tex.Civ.App.—Fort Worth 1948, writ ref’d n. r. e.).
The Supreme Court, when it decided this case, did hold the presumption was not needed on this appeal, 615 S.W.2d at 183, because appellee has already obtained a positive jury finding on course and scope. On remand, this will not be so.
In early 1978, Tom Deatherage was employed by Jagoe Public Company as a night watchman. He was obligated to watch an inactive asphalt plant located in an isolated, abandoned rock quarry a few miles from the small town of Nolanville. Deatherage was required to watch the plant during the hours of darkness, seven nights a week. He was not required to be at any particular place on the premises while on duty. It would be fair to say his duties required him to spend a great deal of time in an isolated area, far from law enforcement and fire protection.
Deatherage was also asked to perform limited duties during the day. He was given a set of keys and told to give them to potential purchasers who wanted to inspect the plant. Beyond this duty, Deatherage was free to do what he wanted during the day. Though not required to, Deatherage chose to live on the site in his own trailer. Jagoe Public approved of this arrangement *213and received a benefit from it. Its president testified, “During the daylight hours, of course, his trailer was right on the site, and even the presence of the trailer there, whether no one was there or not, it’s good security.”
The jury concluded Deatherage died on February 15, 1978. Their conclusion was based on circumstantial evidence. Deather-age bought butane for the trailer with a check dated February 14. On the evening of February 15, a CB call from an unidentified motorist reported a suspected brush fire near the rock quarry to the Bell County Sheriff’s office. The sheriff’s dispatcher so testified. As the majority correctly concludes, such testimony is hearsay as to the existence of a fire, but is fully competent evidence of a fire being reported. Logically, the report makes the existence somewhat more likely and is some evidence that Tom Deatherage died by fire on the evening of February 15, 1978.
Jagoe Public paid Deatherage by checks mailed weekly to the Post Office in Harker Heights. The check postmarked February 15 was never picked up, nor were several sent after that date and before Deather-age’s death was discovered.
In early March, the company realized Deatherage had not been heard from for awhile; the Bell County Sheriff was contacted and fragments of Deatherage’s bones were found in the bed area of his burned up trailer by a Sheriff’s office investigator.
In considering the facts of this case, the Supreme Court stated,
The evidence establishes that Deatherage was found dead at a place where his duties required him to be or where he might properly have been in the performance of his duties. However, the court of civil appeals concluded that Mrs. Deather-age could not recover because she failed to prove Deatherage died ‘during the hours of his work.’ This conclusion erroneously restricts Deatherage’s employment to specific duties and fixed hours of work. As heretofore pointed out, the nature of his duties and the remote place of their performance made his duties and hours very broad ... the jury could reasonably infer that he was performing security duty for his employer at all times that he was on the premises. Clearly, his presence served this purpose for his employer. 615 S.W.2d at 183.
I agree with this analysis and believe it mandates an instruction to the trial court that appellee be afforded the benefit of the Scott presumption on remand.
Because I believe this case presents the classic example of when the Scott presumption should be used, I dissent from the majority’s failure to so conclude.